Citation Nr: 9926836	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L5- S1 with degenerative disc disease of L5- S1, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel




INTRODUCTION

The appellant had active service from August 1977 to January 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined an increased 
(compensable) disability rating for spondylolisthesis at L5- 
S1.  The Board remanded this case in January 1999.  In a 
rating decision dated in May 1999, the RO assigned a 10 
percent disability rating.

In a letter dated in April 1999, the appellant appears to 
have raised a claim for entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU).  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's lumbar spine disability, diagnosed as 
grade I- II spondylolisthesis at L5- S1 with degenerative 
disc disease of L5- S1, is primarily manifested by chronic 
pain with moderate to severe impairment during exacerbations.

3.  The lumbar spine disability is analogous to moderate, 
recurring attacks of intervertebral disc syndrome.

4.  The lumbar spine disability does not present an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for a 20 percent rating for spondylolisthesis at 
L5- S1 with degenerative disc disease of L5- S1 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293 and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has been afforded 
recent VA examinations by three different examiners, and 
medical records from his private providers of treatment are 
of record.  The record does not reveal any additional sources 
of relevant information which may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against his claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1998).

The appellant contends that his service connected back 
disability, which is manifested by grade I- II 
spondylolisthesis at L5 with degenerative disc disease of L5- 
S1, warrants a disability evaluation in excess of the 
currently assigned 10 percent rating.  According to his 
statements of record, he reports that he underwent a 
spontaneous worsening of his back condition in September 
1995.  His symptoms primarily consist of chronic pain 
exacerbated by prolonged periods of use, to include standing, 
sitting, walking and driving.  During exacerbations, his pain 
becomes severe and requires bed rest.  Prescriptive 
medications and physical therapy have been ineffective in 
relieving his symptomatology.  He also reports sleep 
disturbance and occasional radicular pain mostly involving 
the right lower extremity.  He indicates that, despite 
attempts at a modified work schedule, he has been unable to 
work due to absences related to his back disability.  He 
believes that, even with duty restrictions, he is incapable 
of a workweek exceeding 4 hours per day.

Service medical records reveal that the appellant complained 
of the onset of back pain with some questionable radiation 
into the posterior portion of the right thigh in 1980.  He 
reported that the pain was constant and worse with activity, 
but relieved by rest.  Aspirin provided no relief.  Physical 
examination was essentially normal.  However, x- ray 
examination revealed Grade I spondylolisthesis.  He was given 
a permanent profile which prohibited jumping/aerobics, 
lifting greater than 40 pounds, and bending at the waist for 
periods greater than one minute.  It was noted that he should 
be cross- trained to a sedentary occupation, but one which 
was not completely deskbound.  Corrective treatment by spinal 
fusion was considered a possible option.

VA examination, dated in June 1983, revealed some tenderness 
to palpation at the low back level but was otherwise 
unremarkable.  In a decision dated in June 1985, the Board 
granted service connection for spondylolisthesis at L5- S1.  
In a rating decision later that month, the RO assigned a non- 
compensable disability evaluation.

In a letter dated in November 1995, Kent T. Braeutigam, D.O., 
reported that the appellant experienced the sudden onset of 
back pain in September 1995.  X- ray examination revealed 
findings of spondylolisthesis and right sided pars defect at 
L5 with degenerative disc disease at L5- S1.  The appellant 
obtained little relief by medications or physical therapy, 
and it was expected that his condition would remain chronic.  
Dr. Braeutigam also indicated that, at times, the pain would 
render the appellant bed ridden and unable to work.

In January 1996, Joseph Czerkawski, M.D., provided opinion 
that the appellant should be restricted to a 4- hour work 
shift with no sitting longer than 20 minutes, no heavy 
lifting greater than 10 pounds, and frequent breaks for 
stretching.  His physical examination of the appellant was 
significant for pain on one- legged hyperextension test, 
hyperextension decreased to 10 degrees, and tenderness on 
hyperextension and bilateral rotation.  It was also noted 
that the appellant demonstrated difficulty in moving, 
appeared in minimal distress and had poor rotation.

VA spine examination, dated in March 1996, indicated a 
diagnosis of Grade II spondylolisthesis without demonstrable 
disability or functional loss.  In August 1997 examination, 
this VA examiner noted that x- ray examination revealed some 
slight narrowing of L5- S1.

A January 1997 medical examination by Terry P. Dillon, M.D., 
MPH, was significant for tenderness over the lumbosacral mid- 
line and a 50% limitation of extension and lateral bending 
with pain.  Neurologic examination was intact.  The appellant 
showed no anatomic inconsistencies or over- reactivity.  It 
was recommended that the appellant should be limited to a 30- 
hour workweek with consideration given to a lesser workweek 
if his difficulties continued.

Medical records from Gary M. Reisfield, M.D., dated in 1998, 
reveal the appellant's complaint of constant low level 
nagging back pain at a level of 3- 4 out of 10 on the 
numerical rating scale.  This pain tended to spread across 
his lumbar spine, occasionally radiated into the lower 
extremities, and was exacerbated by prolonged standing, 
sitting, walking, and Valsalva maneuvers.  He had difficulty 
with side to side flexing at the waist and climbing stairs.  
His symptoms were relieved to a degree by lying down and 
frequent position changes.  His pain level had been between 
5- 7 at the time of his re- injury in approximately 1995.  He 
reported a recent job loss due to frequent absences.  
Physical examination was remarkable for somewhat diminished 
sensation throughout the right lower extremity, but absent 
motor dysfunction or reflex loss.  Differential diagnoses 
included spondylolisthesis, spondylosis, and myofascial pain 
syndrome.  Dynamic x- ray examination indicated a 25- 30% 
anterior spondylolisthesis of L5 on S1 which appeared to be 
stable in both flexion and extension.  Dr. Reisfield 
indicated that the appellant did not appear to be a surgical 
candidate, and that he should continue working.

On VA spine examination, dated in April 1999, the appellant 
complained of relatively constant back pain with recurrent 
exacerbations since 1995.  His pain worsened when he stayed 
in the same position for a prolonged period of time, but was 
alleviated by lying down.  Occasionally, he had radicular 
pain predominantly in the right leg.  He reported that he had 
been virtually unemployed as his back exacerbations caused 
him too many absences.  On physical examination, he was in no 
acute distress and walked with a steady gait.  The shoulders 
and pelvis were level, and the spine was well- aligned.  He 
was capable of forward flexion of 100 degrees and had normal 
range of motion of the back.  The lower lumbar region was 
slightly tender to palpation.  There was no evidence of 
muscle spasm.  Strength in all extremities was symmetric.  
Deep tendon reflexes were present and symmetric.  Sensation 
to touch was intact distally.  Hip range of motion was full 
and symmetric.  Straight leg raising was negative 
bilaterally.  X- ray examination revealed grade I- II 
spondylolisthesis of L5 on S1.  Impression was of grade I- II 
spondylolisthesis of L5 on S1 of unknown etiology.  The 
examiner commented that the appellant's only complaint was of 
pain on range of motion motor function, and that there were 
no functional deficits.

A separate VA neurological disorders examination, dated in 
April 1999, revealed no objective neurological deficits.  
However, the examiner commented that the appellant's grade II 
anterolisthesis would certainly make him prone to low back 
pain and possible lumbar instability.  He appeared to be 
mildly impaired for activities of daily living, but during 
periods of muscle spasm flare- ups, he could be moderately to 
severely impaired depending on his degree of pain.  He was 
potentially a candidate for lumbar fusion.

By means of a rating decision dated in May 1999, the RO 
assigned a 10 percent disability evaluation for the 
appellant's service connected back disability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's lumbar 
spine disability as 10 percent disabling under Diagnostic 
Code 5293 which contemplates mild intervertebral disc 
syndrome.  A 20 percent disability rating would be warranted 
for moderate limitation of motion of the lumbar spine 
(Diagnostic Code 5292), moderate, recurring attacks of 
intervertebral disc syndrome (Diagnostic Code 5293), and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).

A 40 percent disability rating would be warranted for 
favorable lumbar ankylosis (Diagnostic Code 5289), severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief (Diagnostic Code 5293) and 
severe lumbosacral strain (Diagnostic Code 5295).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, an extraschedular 
evaluation may be assigned for pain which significantly 
limits functional ability on motion during use with acute 
flare- ups of disability, to include additional range- of- 
motion loss due to weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202 (1995).

Review of the record reveals the appellant's well- documented 
complaint of chronic back pain exacerbated by prolonged use.  
He is currently diagnosed with grade I- II spondylolisthesis 
of L5 on S1 with degenerative disc disease of L5- S1.  To 
date, objective clinical findings have been limited to 
occasional documentation of loss of flexion, hyperextension, 
and lateral rotation.  He does not manifest neurological 
deficits such as motor dysfunction or reflex loss, although 
one private examiner noted somewhat diminished sensation in 
the lower right extremity.

Nonetheless, private physicians have opined that, during 
exacerbations, the appellant is unable to work and is 
bedridden.  Similarly, a VA neurologist has opined that the 
appellant would be moderately to severely impaired during 
periods of muscle spasm flare- ups.  The Board is of the 
opinion that, with consideration given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the appellant's reported 
symptomatology, the appellant's lumbar spine disability is 
analogous moderate, recurring attacks of intervertebral disc 
syndrome.  Therefore, with application of the benefit of the 
doubt rule, the Board finds that a 20 percent rating pursuant 
to Diagnostic Code 5293 is warranted.

However, the Board finds, by a preponderance of the evidence, 
that a 40 percent rating pursuant to Diagnostic Code 5293 is 
not warranted.  Although the appellant experiences 
exacerbations of severe back pain requiring bed rest, his 
condition is primarily manifested by chronic "low level 
nagging" back pain.  His relief for his recurring attacks is 
more than "intermittent."

Furthermore, there is no showing of severe ankylosis or 
severe limitation of motion of the lumbar spine.  As such, a 
rating in excess of 40 percent is not warranted under 
Diagnostic Codes 5289 and 5292.  While there are some 
findings of loss of lateral motion and irregularity of joint 
space, the clinical evidence is negative for findings of 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, osteo- arthritic changes, or abnormal 
mobility on forced motion.  Thus, a 40 percent rating under 
Diagnostic Code 5295 is not warranted.

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

The appellant contends that his lumbar spine disability 
interferes with his ability to work.  In this regard, the 
Board notes that his physicians have prescribed him limited 
work duty restrictions, but he has been determined capable of 
working between a 20 to 30 hour workweek.  Certainly, his 
back disability has not resulted in any periods of 
hospitalization.  His schedular rating contemplates the type 
of workplace disruption which results from moderate, 
recurring attacks of intervertebral syndrome.  Accordingly, 
the Board is unable to conclude that his disability results 
in disability picture not contemplated in the assignment of 
the 20 percent schedular rating.

The benefit of the doubt rule has been applied in favor of 
the appellant's claim for an increased rating, as required by 
VA law and regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1998).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 20 percent rating for spondylolisthesis at 
L5- S1 with degenerative disc disease of L5- S1 is granted, 
subject to the criteria which govern the payment of monetary 
awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

